Title: James Madison to John Farrar, 18 June 1827
From: Madison, James
To: Farrar, John


                        
                            
                                
                            
                            
                                
                                    Dr Sir
                                
                                June 18. 1827
                            
                        
                        Since I recd. your obliging answer to my enquiries concerning Mr. Francis Grund, the name of Mr. Timothy
                            Walker has come to our knowledge as worthy of attention in providing a Mathematical Professor for our University. As it is
                            understood that he is a late Graduate of yours, and can not therefore but be known to you in the more essential features
                            of his Character, I venture on the liberty of requesting such information in this case also as may aid the Visitors in a
                            just comparison among the individuals from whom a choice must be made.
                        Pardon Sir this further intrusion, and accept with my thanks for the kindness already experienced, assurances
                            of my particular esteem & great respect
                        
                            
                                
                            
                        
                    